Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-10-2022 has been entered.
n
The drawings figures 1-89 and specification pages  1-113 includes numerous pages and drawing unrelated to invention claimed and lacking proper numeral use.  This cause difficulty in determining just how disclosure supports claims and may be cause of some problems discussed below.  
In response applicant asked to point out figures that relate to claimed invention and correlate claim limitations to  drawing fratures.  
Claims 22, 65 dependences are incorrect.
Claims 17-22, 61-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims are based on unclear and non-enabling disclosure as noted below.  Claims 17, 18, 20, 21, 61, 62, 64, refer to complers and to mini-coupler and to steps of use of these items  but just what features these terms refers to is unclear and not found in specification.  Claims 17, 61, “support structure” lacks proper enabling basis for claim 17 or claim 61 method steps.  Figures 57 and 60 may be intended to show such support with mounted power cords however these figures and unclear and lacking in detail and proper numeral use.  Just how they act as  support  for  the power cords and junction assemblies is unclear.   Claims 21, 22, 64, 65 refer to power connectors and branching cords but just what items in figures are intended is unclear and not seen in the drawings .  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 17-21, 61-64 couplers, mini-coupler and support structure clearly associated with power cords junction assemblies and couplers equipment rack and power connectors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Some of these items  may be pointed out in figures as present but without proper numeral use and depiction of their associated they do not meet requirements.  
Claims 17-22, 61-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, line 8, claim 61, lines 7-8 “said first and second coupler” have no antecedent basis.  Claim 17, lines 7-9.  Claim 61, lines 8-9 are confusing and just what is intended is unclear.
Claims 21, 22, 64, 65, just what “power connector” and “branching power cord” refer to is unclear. and not  seen in the figures 
In rejection below claims are treated as best understood
Claim(s) 17-22 and 61-66  is/are rejected under 35 U.S.C. 102(a 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hommes 6113198 alone or where noted taken  in view  of  Mak 960  Leibensperger 150  Gerber  464 Leonard 374  and Marchant  579
For claims  17    ,61  Hommes  figure 2 power cord  includes primary  power cord  24  a junction assembly with first and second housings  26  26 each with a coupler at  68   a  flexible cord  in figure  3  at 24  to interconnect the housings  a nd a support structure  at  22  for holding the  junction assembly and   mounting it in a  equipment rack       Hommes  shows power cord use at  figure 1  at 19  It is clear  that such a cord is  to be used with  the coupler at 68  Above   adequate   Hence  Hommes  meets claim. 17   61 .      In  addition  should the cable   feature be at issue  also note   power cords   of Liebensberger at 15  and  Gerber at 22  As alternative  obvious to use such cords with Hommes assembly   to transmit power to devices  on the shelves        For  claims  18  19 20  62  63 64  the Hommes socket at 68  is read as a  mini-coupler  and recited  spacings  deemed  obvious  variations   to match socket to selected plugs  and in addition  for claims  21  64   the assembly is for use with power  connector assembly  19  to connect the   coupler to a piece of equipment  on the shelves    In  addition  should the matter be at issue  also obvious to use power connector assemblies lie those of Gerber at 32  and Liebensberger at 15 to provide power to equipment on the shelves         For  claim 66  also obvious to form each housing 26 with plural outlets   in view of Liebensberger at  at 13  and Leonard at 15  to  power plural devices                       For  claims  22  65  obvious to use outlet 68   with   a branching power cord in view  of those of Marchant at 29  and Mak figure  5 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832